99 U.S. 78 (____)
TRANSPORTATION LINE
v.
COOPER.
Supreme Court of United States.

*79 Mr. William Stanley in support of the motion.
Mr. R.D. Benedict, contra.
MR. CHIEF JUSTICE WAITE announced the judgment of the court.
The only Federal question presented in this case is one upon which we are not inclined to hear an argument. A canal-boat laden with coal for transportation, having on board the wife and children of the captain, is not "a barge carrying passengers," within the meaning of sect. 4492, Rev. Stat., which requires such a barge, while in tow of a steamer, to be provided with "fire-buckets, axes, life-preservers, and yawls." The motion to dismiss is denied, but that to affirm is granted.
Judgment affirmed.